DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10, 14, and 17-22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-9 and 12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/14/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amir A. Tabarrok on 5/26/2022.
The application has been amended as follows: 
1.	(Currently Amended) A method of producing the creep resistant ferritic and martensitic steel according to claim 10, the method comprising:
obtaining a Grade 91 steel powder; and
performing a powder bed fusion (PBF) additive manufacturing (AM) using the Grade 91 steel powder

2.	(Canceled)

3.	(Canceled)

	10.	(Currently Amended) A creep resistant ferritic and martensitic steel produced from powder bed fusion (PBF) additive manufacturing (AM) of steel powder, comprising: 
	
	improved ductility as compared to a wrought steel;
	wherein the creep resistant ferritic and martensitic steel is produced from PBF AM of Grade 91 steel powder; and
	wherein when the creep resistant ferritic and martensitic steel is annealed for about 20 hours at 600°C, the annealed creep resistant ferritic and martensitic steel has a strain yield strength of 870 MPa at room temperature.

	12.	(Canceled).

	21.	(Currently Amended) A creep resistant ferritic and martensitic steel produced from powder bed fusion (PBF) additive manufacturing (AM) of steel powder, comprising:
	
	improved ductility as compared to a wrought steel;
	wherein the creep resistant ferritic and martensitic steel is produced from PBF AM of Grade 91 steel powder; and
	wherein when the creep resistant ferritic and martensitic steel is annealed for about 20 hours at 600°C, the annealed creep resistant ferritic and martensitic steel has a strain yield strength of 680 MPa at room temperature.

	22.	(Currently Amended) A creep resistant ferritic and martensitic steel produced from powder bed fusion (PBF) additive manufacturing (AM) of steel powder, comprising:
	
	improved ductility as compared to a wrought steel;
	wherein the creep resistant ferritic and martensitic steel is produced from PBF AM of Grade 91 steel powder; and
	wherein when the creep resistant ferritic and martensitic steel is annealed for about 20 hours at 600°C, the annealed creep resistant ferritic and martensitic steel has a strain yield strength of 835 MPa at room temperature.
Allowable Subject Matter
Claims 1, 4-10, 14, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s Argument/Remarks filed 5/24/2022 in pp. 5-6 as well as the currently amended claims filed 5/24/2022 sufficiently overcome the previous 35 U.S.C. 112(b) rejections as detailed in the Office Action filed 4/22/2022. Claims 10, 14, and 17-22 are allowable over the prior art references for the reasons explained by Applicant on pp. 6-8 of Applicant’s Arguments/Remarks filed 5/24/2022. The prior art of record fails to disclose or render obvious the combination of features recited in the independent claims 10, 21, and 22, either alone or in combination. Thus, claims 10, 21, and 22 are distinct over the teachings of the prior art. Claims 1, 4-9, 14, and 17-20 further limit the subject matter of claim 10, and are thus also distinct over the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734